Order entered November 19, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01535-CV

 SUSAN STEVENSON, INDIVIDUALLY, AND AS PARENT OF THE MINOR CHILD,
           ABYGAIL ALANA JANE HARRIS, DECEASED, Appellant

                                               V.

                              FORD MOTOR COMPANY, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-03439-2017

                                           ORDER
       Before the Court is the parties’ November 15, 2019 joint motion to abate the appeal. The

parties request that the appeal be temporarily abated to allow the trial court to sign a final

judgment and assign a new cause number as contemplated in the trial court’s severance order.

They also request leave to file an amended notice of appeal referencing the new cause number.

       The Court GRANTS the parties’ November 15, 2019 joint motion to abate the appeal.

       The Court ORDERS the trial court, within THIRTY DAYS of this order, to either: (1)

sign a final judgment as contemplated by the severance order; or (2) otherwise clarify the status

of the severed proceedings.
       The Court GRANTS appellant leave to file an amended notice of appeal referencing the

trial court’s new cause number in the event that one is assigned.

       The Court also ORDERS appellant to cause the signed final judgment to be included in a

supplemental clerk’s record within THIRTY DAYS of this order. Failure to comply with this

order will result in dismissal of this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).

       The appeal is ABATED to allow the trial court to comply with the above order.

       The appeal shall be automatically reinstated THIRTY DAYS from the date of this order.



                                                      /s/     LESLIE OSBORNE
                                                              PRESIDING JUSTICE